DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6, 12-14 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11296770. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of the claims of the application disclosed in the U.S. Patent claims listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 4-7, 12-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vieira (US 2021/0234600) in view of Deenoo (US 2019/0261287).

2.	As per claim 4, Vieira teaches an infrastructure equipment, comprising: transmitter circuitry configured to transmit signals to one or more communications devices of a wireless communications network via a wireless access interface (Vieira, Fig. 2A 2B 3A 3B); receiver circuitry configured to recetve signals from one or more of the communications devices via the wireless access interface (Vieira, Fig. 2A 2B 3A 3B): and controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit or to receive the signals representing data, the controller circuitry being configured in combination with the receiver circuitry and the transmitter circuitry to (Vieira, ¶0054 0055),
Deenoo teaches communicate one or more candidate beams of signals with a communication device of the communications devices, the one or more candidate beams of signals used by the transmitter circuity to transmit the data or by the receiver circuitry to receive the data (Deenoo, ¶0135); and determine whether each candidate beam of the one or more candidate beams is to form a serving beam or a fallback beam (Deenoo, ¶0165 0166). Therefore, taking the combined teaching of Vieira and Deenoo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the teaching of Deenoo for the benefit of determining and identify a beam for effective communication.

3.	Claims 12 and 20 are similarly analyzed as claim 4 for obviousness reasons as shown above. 
4.	As per claim 5, Vieira in view of Deenoo teaches the infrastructure equipment as claimed in Claim 4, wherein each respective candidate beam is configured with a different directional bias with respect to a location of a cell of the wireless access interface from which the signals of the respective candidate beam is communicated (Deenoo, ¶0170).
5.	Claims 13 and 21 are similarly analyzed as claim 5 for obviousness reasons as shown above. 
6.	As per claim 6, Vieira in view of Deenoo teaches the infrastructure equipment as claimed in Claim 4, wherein the serving beam is either a first serving beam with which the data is transmitted by the transmitter circuity to a communications device, or a second serving beam from which the data is received by the receiver circuity from the communications device (Deenoo, ¶0135-0137).
7.	Claims 14 and 22 are similarly analyzed as claim 6 for obviousness reasons as shown above. 

7.	As per claim 7, Vieira in view of Deenoo teaches the infrastructure equipment as claimed in Claim 4, wherein the fallback beam is either a first fallback beam from which the data is transmitted by the transmitter circuitry to the communications device instead of or in addition to one or more
serving beams or a second fallback beam from which the data is received by the receiver circuitry from the communications device instead of or in addition to the one or more serving beams (Deenoo, ¶0135 0137).

7.	Claims 15 and 23 are similarly analyzed as claim 7 for obviousness reasons as shown above. 

8.	As per claim 11, Vieira in view of Deenoo teaches the infrastructure equipment as claimed in Claim 4, wherein the controller circuitry is configured in combination with the transmitter circuitry to transmit an
indication to the communications device that one of the candidate beams is a fall back beam or one of the candidate beams is a serving beam for the communications device (Deenoo, ¶0135).

7.	Claims 19 and 22 are similarly analyzed as claim 6 for obviousness reasons as shown above. 

Allowable Subject Matter
8.	Claims 8-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637